In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-07-072 CR

____________________


DERRELL MONTY POE a/k/a DARRELL POE, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause No. 88986




MEMORANDUM OPINION
 Pursuant to a plea bargain, appellant Derrell Monty Poe a/k/a Darrell Poe pled guilty
to burglary of a building.  The trial court assessed punishment at two years of confinement
in a state jail facility, then suspended imposition of sentence, placed Poe on community
supervision for five years, and assessed a $1,000 fine.  On May 5, 2006, the State filed a
motion to revoke Poe's community supervision.  Poe pled "true" to three violations of the
terms of the community supervision order.  The trial court found that Poe violated the terms
of the community supervision order, revoked Poe's community supervision, and imposed a
sentence of twenty-two months of confinement in a state jail facility. 
	Poe's appellate counsel filed a brief that presents counsel's professional evaluation
of the record and concludes the appeal is frivolous.  See Anders v. California, 386 U.S. 738,
87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim. App.
1978).  On July 12, 2007, we granted an extension of time for appellant to file a pro se brief. 
We received no response from the appellant.
	We reviewed the appellate record, and we agree with counsel's conclusion that no
arguable issues support an appeal.  Therefore, we find it unnecessary to order appointment
of new counsel to re-brief the appeal.  Compare Stafford v. State, 813 S.W.2d 503, 511 (Tex.
Crim. App. 1991).  We affirm the trial court's judgment. (1)
	AFFIRMED. 
 
                                                                          __________________________________
                                                                                              CHARLES KREGER
                                                                                                         Justice
Submitted on November 5, 2007
Opinion Delivered November 14, 2007
Do not publish

Before Gaultney, Kreger, and Horton, JJ.
1. Appellant may challenge our decision in this case by filing a petition for
discretionary review.  See Tex. R. App. P. 68.